                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                  )
                                          )
              v.                          )      No. 2:15 CR 149
                                          )
GREGORY JOSHUA SMITH                      )

                         ACCEPTANCE OF PLEA OF GUILTY

       Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 153), to which the defendant has not objected, and subject to this court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure

11(c)(3), the Magistrate Judge’s findings are now ADOPTED, and defendant’s plea of

guilty to Counts 1, 4, 7, 10, 13, 14, 16, 17, and 19 of the Superseding Indictment is hereby

ACCEPTED. A sentencing date will be set under separate order.

                                          SO ORDERED.

       Date: December 11, 2019

                                          s/James T. Moody
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT
